Citation Nr: 1037180	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-50 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for impingement 
syndrome, status post fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his impingement 
syndrome in March 2009.  During his June 2010 hearing, the 
Veteran testified that his left shoulder disability had worsened 
and that he was currently receiving steroid shots to control the 
pain and increase range of motion.  Additionally, recent VA 
treatment records indicate complaints of worsening left shoulder 
pain.  Therefore, the Board has determined that the Veteran 
should be afforded another VA examination to determine the 
current degree of severity of his impingement syndrome.
  
In addition, while this case is in remand status, the originating 
agency should obtain any outstanding, pertinent medical records.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the Veteran's 
impingement syndrome, status post 
fracture of the left clavicle, during 
the period of this claim, to include any 
pertinent VA medical records for the 
period since November 2009.

2.	Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected impingement syndrome, 
status post fracture of the clavicle.  
The claims folders must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  The RO/AMC should 
ensure that the examiner provides all 
information required for rating 
purposes, to include information 
required to rate the left shoulder 
impingment syndrome under Diagnostic 
Codes 5201, 5202, and 5203.

3.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO/AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


